IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0912
                             Filed November 13, 2014

MARIO SELVIS BARRERA,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Dallas County, Gregory A. Hulse,

Judge.



      Petitioner appeals dismissal of his application for postconviction relief as

time-barred. AFFIRMED.




      B. John Burns, Assistant Federal Defender, Federal Defender’s Office,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, and Wayne M. Reisetter, County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                           2



MCDONALD, J.

       On October 12, 1995, Mario Barrera pleaded guilty to sexual abuse in the

third degree, in violation of Iowa Code 709.4(2)(c)(4) (1995). He was sentenced

to an indeterminate term of incarceration not to exceed ten years, said sentence

suspended. Barrera was subsequently deported from the United States due to

this conviction.

       In 2014, Barrera was charged in the United States District Court for the

Southern District of Iowa with second illegal reentry. The United States District

Court continued the criminal proceedings to allow Barrera to challenge his 1995

conviction that gave rise to his initial deportation. Thus, in 2014, more than

eighteen years after his conviction for sexual abuse, Barrera filed his application

for postconviction relief, alleging that his plea counsel was ineffective for failing to

advise Barrera of the immigration consequences of his guilty plea pursuant to

Padilla v. Kentucky, 559 U.S. 356 (2010). The district court dismissed Barrera’s

application as time barred pursuant to Iowa Code section 822.3 (2013) and

Perez v. State, 816 N.W.2d 354 (Iowa 2012) (holding that criminal defendant was

required to raise claim regarding failure to advise of immigration consequences

of guilty plea within the three-year limitation period set forth in section 822.3).

       On appeal, Barrera concedes his claim is time-barred pursuant to section

822.3 and Perez, but he asks that Perez be reconsidered. “We are not at liberty

to overturn Iowa Supreme Court precedent.” State v. Hastings, 466 N.W.2d 697,

700 (Iowa Ct. App. 1990). The district court did not err in dismissing Barrera’s

application for postconviction relief.
                                         3



       The judgment of the district court is affirmed without further opinion. See

Iowa Ct. R. 21.26(1)(a), (c), and (e).

       AFFIRMED.